EXHIBIT 7
                   Bank
            E5:    ltmm'ta‘x MINI convenient Bank!



                                                                                                                  '
                                                                                                                                           GENERAL BUSINESS RESOLUTION
                                        :gf'QCteroration          gtrLimited Liabiiity          Co   (LLC)            Partnership         ..;'1Unincorporated Association         JISoIe Proprietor

                                                                                                                                                          31   E      PL IT
                   31       KERMIT               OWNER LLC                                                                                            BROOKIT‘YIEA'ANY 11218

                                 Business            Name      (including         DBA    if   Appiicable)                                                     Address

        RESOLVED,      that the Financiai Institution named above. at any one or more of its ofﬁces or branches, be and it hereby is designated as a
        Financial Institution of and depository for the funds of this Business, which may be withdraWn on checks, drafts. advices of debit. notes or other
        orders for the payment of monies (including eteotronic orders) bearing the signature of, or as otherwise authorized by. any one (1) of the
        following oiﬁcers. employees.                    members      or agents of this Business ("Agents").                  whose    actual signatures are      shown below:

        Print   Name                                                                                                      Signature


        JOSEPH S NORTON                                                                                                   X
                                                                                                                                                 #H


                                                                                                                        X

     FURTHER RESOLVED,                              that the depositor agrees to be              bound by the terms of                the appiicable Deposit      Account Agreement(s). as may be
     revised or            amended from time             to time.


     FURTHER RESOLVED,                             that the   F inancial   Institution   may honor all         such checks and other instruments            for   the payment or delivery of   money   or
    property when signed as authorized above, regardless of amount, including any payable to the Financiai Institution or to any signor or other
    ofﬁcer or employees of the corporation or to cash or bearer. and may receive the same in payment of or as security for the personal
    indebtedness of any signer or other officer or employee or other person to the F inancial institution or in any transaction whether or not known to
    be for the personal beneﬁt of any such person, without inquiry as to the circumstances of their issue or the disposition of their proceeds and
    without liability to the Financial Institution, and with obligation upon the Financial institution to inquire whether the same be drawn or required for
    the corporation’s business or beneﬁt.

    FURTHER RESOLVED,        that any one (1) of such Agents is authorized to endorse all checks, drafts, notes and other items payable to or owned
    by     Business for deposit with the Financial institution. or for collection or discount by the Financial institution‘ and to accept drafts and other
            this
    items payable at the Financial institution.

    FURTHER RESOLVED,                              that the   Bank    is   authorized to conduct Debit                CardlATM Card transactions       in    accordance with Financial    institution’s

    Visa Debit Card Application and Agreeme nt                              for   Buslnesses.

    FURTHER RESOLVEDI                                  above named agents are authorized and empowered to execute such other agreements, including. but not
                                                   that the
    limited to, special depository                agreements and arrangements regarding the manner. conditions or purposes for which funds. checks or items of
    the Business may                    be deposited. coilected. or withdrawn and to perform such other acts as they deem reasonably neCessary to carry out the
    provisions of these resolutions.

    FURTHER RESOLVED,                              that the authority hereby conferred upon the above named Agents shall be and remains in fult force and effect until
    written notice of the revocation thereof shall                     have been delivered to and received by the Financial Institution at the location where an account is
    maintained and Financial                       Institution   has had a reasonable period of time to act upon such                      notice.


    I HEREBY CERTIFY, that the                                   signature appear above, are hereby authorized to open and maintain a deposit
                                                          Agents, whose names and
    account or accounts of the Business with the Financial Institution. subject to the terms and conditions in the appticable Account agreement(s).
    as may be amended from time                          to time.


    t   FURTHER CERTIFY that                          the persons named above occupy the positions set forth opposite their respective names and signatures; that the
    foregoing resolutions                    now    stand of record on the books of the Business; that they are in full force and effect and have not been modified in any
    manner wh atsoever.

    For Corporations,                   in   case the Secretary or other            certifying   ofﬁcer   is   designated by the foregoing resolutions as one of the signing ofﬁcers, this
    certiﬁcate should also be signed by a second Ofﬁcer or Director of the Corporation.


                                                                                                                                                                                 \3
    Joseph Norton
    Print Name
                                                                                                                      X
                                                                                                                      Signature
                                                                                                                                        ﬂ
   Mr
                                             I




                                                                       ..4-‘/'


                                    4
                                                                      I
                                                                 r?



                                /                {43%;   aﬂk/                                                          08/25/2015

    Title                                                                                                              Data


    Rev.(itr2014       [
                           TD   Bank, N.A.




CONFIDENTIAL                                                                                                                                                                            TD-ECP-0000081
               ‘E‘h‘Sd
               tang]        Bank
               1‘12“my:3
                       '


                            Amevtts‘s   Mnt Cunuznmnt   ﬂank!

                                                                                                                                               GENERAL EUSiNESS RESOLUTION
                                                   Corporation       x Limited Liability          Co (LLC)            Partnership              Unincorporated Association                Sole Proprietor
                                                                                                                                                                         ‘

                                                                                                                                                              29 K
                           31 Kermit Place                LLC                                                                                            Brooklirimtgifltatc2e1a

                                        Business         Name      (including       DBA    if   Applicable)                                                   Address

           RESOLVED.                                    named above. at any one or more of its ofﬁces or branches! be and hereby is designated as a
                                    that the Financial Institution                                                                                                           it


           Financial institution ofand depository for the funds of this Business, which may be withdrawn on checks. drafts, advices of debit, notes or other
           orders for the payment of monies (inctuding electronic orders) bearing the signature of. or as otherwise authorized by. any one (1) of the
           following officers, employees‘ members or agents of this Business (“Agents”), whose actual signatures are shown below:

           Print   Name                                                                                                      Signature


           Joseph Norton                                                                                                  X

     3. Noel Norton                                                                                                       X

            Thema          Norton                                                                                         )(



                                                                                                                          X

                                                                                                                          X

                                                                                                                          X

           FURTHER RESOLVED,                            that the depositor agrees to be                bound by     the terms of the applicable Deposit         Account Agreement(s), as            may be
           revised or           amended        from time to time.

           FURTHER RESOLVED.                            that the Financial institution              other Instruments for the payment or delivery of money or
                                                                                           may honor all such checks and
           property        when                                                                            to the Financial Institution or to any signor or other
                                        signed as authorized above, regardtees of amount. including any payable
       officer or employees of the corporation or to cash or bearer. and may receive the same in payment of or as security for the personal
       indebtedness of any signor or other ofﬁcer or employee or other person to the Financial Institution or in any transaction whether or not known to
       be for the personal benefit of any such person, without inquiry as to the circumstances of their issue or the disposition of their proceeds. and
       without liability to the Financial institution. and with obligation upon the Financial Institution to inquire whether the same be drawn or required for
           the corporation‘s business or benefit.

           FURTHER RESOLVED.                            that any   one   (1) oi   such Agents     is   authorized   to   endorse  all checks. drafts, notes and other Items payable to or owned

       by this Business for deposit with the Financial                              Institution, or for collection       or discount by the Financial Institution, and to accept drafts and other
       items payabte at the Ftnanciat Institution

       FURTHER RESOLVED,                                that the   Bank    is   authorized to conduct Debit          CardlATM Card        transactions   in   accordance with Financial         institution’s

       Visa Debit Card Application and Agreement                                 for Businesses.


       FURTHER RESOLVED,                                     above named agents are authorized and empowered to execute such other agreements. including. but not
                                                        that the
       limited to, special depository                   agreements and arrangements regarding the manner. conditions or purposes for which funds, checks or items of
       the Business                may        be deposited. collected. or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
       provisions of these resolutions.

                                                  that the authority hereby conferred upon the above named Agents shall be and remains in full force and
                                                                                                                                                                effect until
       FURTHER RESOLVED,
       written notice of the revocation thereof shall                 have been delivered to and received by the Financial Institution at the tocation where an account is
       maintained and                   Financial Institution has had a reasonabte period of time to act upon such notice.

       I HEREBY CERTIFY. that the Agents, whose names and signature appear above. are hereby authorized to open and maintain a deposit
       account or accounts at the Business with the Financial Institution. subject to the terms and conditions in the applicable Account agreement(s),
       as may be amended from time to time.

                                                    that the persons named above occupy the positions set forth opposite their respective names and signatures; that
                                                                                                                                                                          the
       I    FURTHER CERTIFY
       foregoing resolutions                       now stand of record on the books of the Business: that they are in fuil force and effect and have not been modiﬁed in any
       manner whatsoever.

       For Corporations,                      in   case the Secretary or other certifying officer is designated by the foregoing resolutions as one                           of the signing officers, this

       certiﬁcate should also be signed                      by a second Ofﬁcer or Dltector of the Corporation.
                                         3.
       Joseph NortongNoel Norton                                                                                         X                                       u

                                                                                                                                  cmpga“1%
       Print Name
                   "'
                                                                                                                         Signature              "\                   '
                                                                                                                                     _.
                                                                                                                                                 w
                                                                                                                                          A-




       Manager/ Member                                                                                                                          07/2///£
       Title                                                                                                              Date


       Rev. 01!?014         I
                                [0 Bank. NA.




CONFIDENTIAL                                                                                                                                                                                   TD-ECP-0000082
                       Bunk
                  E    nnu'ms   Mu.“ L'amm-luul   mmk‘
                                                                                                                                         GENERAL BUSINESS RESOLUTION
                                             Corporation x Limited            Liability   Co (LLC)     Partnership                       Unincorporated Association                    Sole Proprietor

                                    .
                                                                                                                                                        31    Kermit Place
                       31 Kermit Place             LLC                                                                                               Brooklyn     NY 11218
                                Business           Name        (inciuding   DBA   if   Applicable)                                                          Address

         RESOLVED.                                   named above. at any one or more of its offices or branches. be and it hereby is designated as a
                               that the Financial institution
                                and depository for the funds of this Business, which may be withdrawn on checks drafts. advices of debit. notes or other
         Financial institution of
         orders for the payment of monies (including electronic orders) bearing the signature of, or as otherwise authorized by. any one (1) of the
         following ofﬁcers. employees. members or agents of this Business ("Agents”). whose actual signatures are shown below:

         Print   Name                                                                                     Sigrature


         Benjamin N Norton


         Thema        Norton




         FURTHER RESOLVED.                        that the depositor agrees to be          bound by the terms of                 the applicable Deposit      Account Agreement(s), as may be
         revised or         amended from time to              time.

     FURTHER RESOLVED,            that the Financial Institution may honor all such checks and other instrurnents for the payment or delivery of money or
     property when signed as authorized above, regardless of amount, including any payable to the Financial Institution or to any signor or other
     ofﬁcer or employees of the corporation or to cash or bearer, and may receive the same in payment of or as security for the personat
     indebtedness of any signer or ether officer or employee or other person to the Financial Institution or in any transaction whether or not known to
     be for the personal beneﬁt of any such person, without inquiry as to the circumstances of their issue or the disposition of their proceeds. and
     without liability to the Financial institution, and with obligatton upon the Financial Institution to inquire whether the same be drawn or required for
     the corporation's business or beneﬁt.

         FURTHER RESOLVED,    that any one (1) of such Agents is authorized to endorse all checks, drafts. notes and other items payabie to or owned
     by     Business for deposit with the Financial Institution, or for collection or discount by the Financial Institution, and to accept drafts and other
             this
     items payable at the Financial Institution.

     FURTHER RESOLVED, that the Bank is authorized to conduct Debit Card/ATM Card transactions                                                     in   accordance with Financiai               Institution's

     Visa Debit Card Application and Agreement for Businesses.

     FURTHER RESOLVED.               above named agents are authorized and empowered to execute such other agreements, including. but not
                                                  that the
                                agreements and arrangements regarding the manner, conditions or purposes for which funds. checks or items of
     limited to. specie? depository
     the Business may be deposited, collected, or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
     provisions of these resolutions.

     FURTHER RESOLVED,                            that the authority hereby conferred    upon the above named Agents shaii be and remains in fut! force and effect until
     written notice of the revocation thereof shalt                      have been delivered to and received by the Financial Institution at the location where an account is
     maintained and Flnanciai                     Institution    has had a reasonabte period of time to act upon such notice.

     i    HEREBY CERTIFY,                     that the Agents,        whose names and       signature appear above, are hereby authorized to open and maintain a deposit
     account or accounts of the Business with the Financial                                       subject to the terms and conditions in the applicable Account agreementts),
                                                                                       institution.

     as may be amended from time to times

     I    FURTHER CERTIFY                     that the       persons named above occupy the positions set forth opposite their respective names and signatures; that the
     foregoing resolutions                   now stand        of record on the books of the Business; that they are in tuil force and effect and have not been modified in any
     manner whatsoever.

     For Corporations,                  in   case the Secretary or other certifying ofﬁcer is designated by the foregoing resolutions as one of the signing ofﬁcers.                                   this

     certiﬁcate should also be signed by a                  second Ofﬁcer or Director of the Corporation.                                      .




                                                                                                                                                                                      >“‘
                                                                                                                                     '
                                                                                                                                                   3. ---"";T"   7?!                            ‘2,
                                                                                                                      .‘         .




                                                                                                                                                             t'KlE-ins...                   ~   "
      Benjamin N Norton/i‘hema Norton                                                                   x {\/              .1,
                                                                                                                                                                            .   ....-_..-
                           " "
                                                                                                                                                        ,


               _'                                        '




     Firm Name                                                                                          Sigrréi‘bcs




         Manager I Member

     Title                                                                                               Date
                                                                                                             Y
     Ru-J.   01/2014    1
                            TD Bark. NA.




CONFIDENTIAL                                                                                                                                                                                TD-ECP-0000083
                                                                                           NEW BUSINESS ACCOUNT
  REGION:              NYC             Meiro/Long Island (12                               RC #2                5446                ACCOUNT NUMBER:                                          -1571                                                                 9400“

  TYPE OF ACCOUNT:                                 TD Bus       ConveniencerPlus Cks                                                 TYPE CODE:                       717

  OPENED             BY:               Kenrick Clarke                                                                          DATE OPENED:                        08/25/2015


    BUSINESS NAME! MAlLlNG ADDRESS:                                                                                                 TIN:                              LEGAL ADDRESS: (No PO Boxes
   31 KERMIT OWNER LLC                                                                                                         —0259                                    31 KERMIT PL

   31         KERMIT PL                                                                                                                                                 BROOKLYN                                                                NY          11218




   BROOKLYN, NY                                                                        USA                                           11218

  Veriﬁcation:                                                                                       If   Exlstlng Customer, Enter the                           RM     Number:         —0826
  Account Relationship:                               Corporation or LLC—w/Signers

  Additional           Account Verlﬂcatlon:                                 Business/Enlity Documentation:                                         Formation Docs             8:   Resolution

                                                                                                                            IMPORTANT INFORMATION
                                       Fedqrnl law rnquirns all ﬁnancial Institutions lo oblaln, verify and record Information that idunliﬁcs nah person who open: an accounh
                                                                                                                                                                                    Busing“; Scheduio of Chargas and
  You, the undersigned, as authorized [apresentatmm of tho business named above [Ihe "Aoccum'mldar"), acknowiedgs receipt of the Bushess Deposit Account Agreemeri.
                                                                                                                                                                           account shall evidence the Aowuﬂmﬂel‘s
  Business Fee Schedule which oovem lhe Accountholdar’s eccounls with TD Bank. NA. (the ”Baum. Your slgnature below and the Amnthalder‘s use of tre
  acceptance 31 and agreement In be bound by tho Iorms and ccnditinna as set forth in the Business Deposit Amount M’Oamﬂm.             3‘55"“!   35'1““?    0‘ Charges  and           F69 Schedule, and MY 53‘5”“!             3‘5““
  Ihareto. as the same may be amended Iron! lime lotlme.
  If you. the undersigned   are personally liable tor tha‘Accnumhoider‘s obligations with respect In Ihe accounl (such as the Accomlhotdafs principalts). owua's(s) er guaramods'n.   you hereby aulhcrlza ma Bank to.
                                                                                                                                                                          mainlaining thﬂ mutt. If Ihe Bank daclines
  {ram lime to tlma, request consumer n:nnrts cantalnl'ng reverence: abaul you {mm third panias, such as a ccnsumor reporting agency. In emotion wilh openlng and
  or is otherwise unable 10 open a deposit account as a rasuﬂ of any Ierrmatlan conlal'md In such nonsumer repnrt(s), the Bank will pmvide such nolica wnlalning
                                                                                                                                                                      data reganing the consumerrapom'ng 89800? 85
  requIred by applicable law.
                                                                                                             cert'r'y that
  This section dons not apply [a u.s. nmresldenlaliens. Under penauy o! perjuty. you. the undersigned,
         1.       The number shown on this fun!           is   the Acwunlmrdat's correct taxpayer Identiﬁcation                 mmbar (or the Awourlholdet is waiting for a number (a be issued to ma Awoummldnr); and
                                                                                                                                     axempl [mm bickup wilhholdlng, or (N [ha Accounthnlder has nul been noliﬁed by the                                            Ruvanue
         2.       TM Accuu‘numldar is not subject [a backup withholding                    bacauso:       (a)   Iha Accounlholdsr is                                                                                                                    lnlernal
                                                                                                                                                                                                                                                      Acceunlholder   Is no
                  Servm   (IRS) 1haz the Accomltolder is subiect Io backup withho1dlng as a                          ram!   of a {allure lo report     all   intaresl     or dividends, or   [c] the   IRS has notiﬁed the Accounthuidar   that the

                  longer subject to backup withholding; and
         5.       The Amountholder         is a   U.S. person (Including a     U   S. rasfdml alien}.

                                                                                                                                                                      wiltimlding because the Accounthotdsr has
  Certiﬁcatlon lnstmcuons. You must crosa oul ltem 2 above il the Accoummldev has been natlned by the IRS thd the Acmmmlder Is currently subiecl to backup
  failed to report all intmnsl and dividends on the Accounmoldars tax return of [or any other reason For red estate transacllons, Item
                                                                                                                                       2 does ml apply. For mortgage: internal paid. acquisition or ebanmnrnenl of
                                                                                                                                                                          required to sign lha Cerliﬁcaﬂm. bul you
  secured pmperty, cancellations cl debl, oantributibns to an individual reliremexi armament (IRA: and, ganaralty, payments other man inlemst and dividends. you are not
  must provide the Accountholdur's comm! TIN,
                                                                                                                                                             to avoid backup wlthholdlng.
   The Internal Revenue Service does not require your or the Accountholder‘s consent to any provision of thls document other than the nsrilncailuns required
  Relltlonshlp Consent
                                                                                       authorize Ihe Bank to use the ba|an<n from            (last 4 digits of account number), your persona!
  E] By checklng this box and signing balow, you.                                                                               .




  checking account, to meat the balance requlremenl on the Accountholders Business Convenience Checking Plus or Business Premier Checking account
                                                                                                                                                    See Business Deposﬂ Account Agreement                                                                                     for
                                                                                                                                                   ‘


  details.
  Authorized Representatlve(s)/Signer(s):
    l’                                                                                                                                       1               r                                                                                                                1
                                                                               /




                  —
    |_                                                                                                                                        .1             L                                                                                                                _l


                                                                  Signature                                                                                                                                        Sig nature


                                                       JOSEPH S NORTON                                                                     “7’ - _



                                                                                                                                                                                                                                        ___M
                                                                                                                                       _




                                                                Printed   Name                                                                                                                                   Printed   Na me

                                                                                                           -3296                                                                                                                                                              ,_
                                                                                                                     TIN                                                     Date of   Birth                                                               TIN
                   Dale of        Birth

   Veriﬁcation:             __
                                                                                                                __
                                                                                                                                                              Veriﬁcallcn:          _    _   _




   if    Existing Paysonal              Customer. Enter the R             Number
                                                                               .
                                                                                           —6ZBAW
                                                                                               y"
                                                                                                                                ____                          If   Existing Personal         Customen Enter        the   RM   Number.                      ”___“
                                                                                       '




   Date Signed:                                                _6        {Li       ;       (                                                                  [kale Signed:

                                                                                                                                             w               r                                                                                                                w
   r                                                              z            i




                                                                                                                                                                                                                                                                              J
   L                                                                                                                                         .1              l-

                                                                  Slgnature                                                                                                                                        Signature


 "WW                                                                      Name
                                                                                                                                                                      '


                                                                                                                                                                                                                 Printed   Name
                                                                                                                                                                                                                                   ”

                                                               Printed


              '
                                                                                                                                                         "                                                                                                 TIN
                   Date of       Birth                                                                               TIN                                                           Dale of   Birth




                                                                                                                                                             WM
   Veriﬁcation:                                                                                                                                              Verification:


   If    Existing Personal             Customer, Enter the          RM   Number:                     ._...._
                                                                                                                                                              If   Existing Personal Customer. Enter the                 RM   Number:


   Date Signed:                  ___                                                                A M_                                                      Date Signed:


   Rev. 04/2014         |
                             TD    Bank,   NA                              Instruwonstor        SIGN Teu'n Mnnbers: Scan and amen                      tn




CONFIDENTIAL                                                                                                                                                                                                                                          TD—ECP—0000570
        Er?
                    93"“                                                              BUSINESS ACCOUNT MAINTENANCE
                    Luann "menu“ .muup

       REGION‘ _NYC MetrolLong [stand                                    (153         RC   11:       5446               ACCOUNT NUMBER:                                         -1571                                        IM

       BANK REPRESENTATIVE: Marsha N                                        Spring                                      DATE FORM PRINTED:                               09/21/2015

       BUSINESS TYPE:                           Limited Liability           Company                                                                 ADD‘L        Accouuv:
       STATUS:              Updating Authorized Stgnertst                                                                                           ADD‘L ACCOUNT‘:
                                                                                                                                                    ’
                                                                                                                                                      Must have the same           titling; I!   not a separate form must be completed.
            BUSINESS NAME! MAILING ADDRESS:                                                                         TIN:

                                                                                                                                                                  LEGAL ADDRESS;                 (No    PO   Boxes)
        31 Kermit           Owner LLC                                                                                          -
                                                                                                                                                f7?
        31 Kermit Place                                                                                                                                           31 Kermit Place

       Brooklyn            NY         11218                                                                                                                       Brooklyn     NY11218
                                                                                                                                                                     BUSINESS PHONE: {917)848~7410                          d 7/3» #9513738


                                                                                            (Armcum                         General Business Resolution
       [8 Updated Buslness Documentation Ohtained                                                        FORM)      :




                                                                                                            IMPORTANT INFORMATION
                            Federal law requires                  all financial Instttutlons lo      obtatn, verify         and record lntonnatton                    that identiﬁes        each person who opens an account.
                                                                                                                                                                                    to the
   If you. the undersigned‘ as authorized representative(s) of the
                                                                   business named above (the "Acoountholder") are personally "able for the Accounlholder's obligations with [espect
                                                                                                                          time to time, request consumer reports containing references
   account (such as the Accountholc‘er's princlpaKs). owner(s) or guarantor[s)), you hereby authorize the Bank to. tron:
   about you from thtrd parties. such as a consumer reporting agency, in connection wtth opening and maintaining the account. 11
                                                                                                                                    TD Bank, NA. (the “Bank? declines or is othetwtse
                                                                                                                           provide such notice containing data regarding the consumar
   unable to open a deposit account as a result of any intormation contained in such consumer report(s), the Bank wilt
   reponing agency as required by appticabte haw.

   This section does not appt/           to US. non~residenlalien81 Under penalty of perjury, you. the undersigned certify that;
                                                                                                                                                 tora number to be issued to the Accountholder); and
       1.        The number shown on this form is the Accounthotder's correct taxpayertdentiﬁcatton number (a! the Accountholder is waiting
                                                                                                                                                       the Accountholder has not been notitiad by the
   2.            The Acoounthotder is not subject to backup withholding because; (a) the Accounthotder is exempt from backup withholding. or (1:1
                 Internal Revenue Service (tRS) that the Accc-unthotder ts subtect to backup withholding as
                                                                                                             a result of a iailure to report alt interest or dividends, or (c) the IRS has notiﬁed the
                 Accounthotder that the Accounthotder Is no longer subject to backup withholding; and
   3.            The Account'notder Is a US person (including a US. Iesident alien).

   certiﬁcation Instructions. You must cross out item 2 above it the Accounthotder has been notiﬁed by the
                                                                                                                         IRS that the Accounlhotder Is ourrentty subject to backup wlthhotding
                                                                                                                               other reason. For real estate transactions, item 2 does not appty.
   because the Accountholder has fatted to report at! Enterest and diviiends on the Accounthotder’s tax return or for any
                                                                                                          contxibuttons to an individual retirement artangement (IRA). and genetatly, payments
   For mortgage interest paid, acqutsition or abandonment of secured property, cancellation of debt,
                                                                                                    provide the Accountholder's correct Tth
   other than interest and divdends, you are not required to sign the Certiﬁcation. but you must
                                                                                                                    document other than [Iva certiﬁcation»: required to avotd backup withholding.
          The Internal Revenue Service does not raqulre your or the Accouuthotder's conscntto any provision of thls
       Relationship Consent                                                                                                                                                                                                                      azcounl
                                                                                                               authorizs the            Bank   to   use he balance from __1             (tast 4 digits of account number) your parsonat checking
   C} By chucking this box and                  signing below. you,                              _
                                                                                                                                                                             333 Business Dspostt Account Agreement fol details.
                                                                                                                        or Business Premier Checking account.
   tu       meet the batches raquirumenl on the Acommtholdnr's Business Ccnvenienca Chuckihg Plus

   Authortzed Representative(s)/Stgnersz
                                                                                                                                                                                                                                                      'I

             r
                                                                                                                                   "I                r


                                                                                                                                                          (1.3% 3:621 gig,"

             L




        Variﬁcatjon;

        1!
                     1Date of

                                _..


                Existing Personal


        Date Signed:
            r
                                      Birth

                                      W
                                                Veriﬁcation Completed

                                          Customer, Enter the

                                      09/21/2015
                                                                     Signature

                                                              Joseph Norton
                                                                  PIinted




                                                                      RM
                                                                            Name




                                                                            Number:
                                                                                                 —3296
                                                                                                        TIN



                                                                                                                        A   ..1__
                                                                                                                                   .1




                                                                                                                                   'I
                                                                                                                                                     L




                                                                                                                                                      ,_




                                                                                                                                                      Veriﬁcation;


                                                                                                                                                      It
                                                                                                                                                                  —_ v”
                                                                                                                                                                     Date of   Birth
                                                                                                                                                                                             3



                                                                                                                                                           Existing Personal Customer, Enter the


                                                                                                                                                      Date 519mg;
                                                                                                                                                     r'
                                                                                                                                                                         09/21l2015
                                                                                                                                                                                                  4




                                                                                                                                                                                                  V
                                                                                                                                                                                                        Signature

                                                                                                                                                                                                        Noel Norton
                                                                                                                                                                                                      Printed




                                                                                                                                                                                       Vettﬁcation Completed

                                                                                                                                                                                                           RM
                                                                                                                                                                                                                Name




                                                                                                                                                                                                                Number:
                                                                                                                                                                                                                           __—_8§27__._
                                                                                                                                                                                                                                      TIN




                                                                                                                                                                                                                                  .1_._
                                                                                                                                                                                                                                            __
                                                                                                                                                                                                                                                      .1




                                                                                                                                                                                                                                                      1




                                                                                                                                                                                                                                                      .J
            L                                                                                                                      .1                L
                                                                                                                                                                                                        Signature

                                                                  Thema     Norton
                                                                                                               __
                                                                                                                                                                                                                Name

                 MEL—
                                                                                                                                                                                                      Printed
                                                                  Printed   Name
                                                                                            ,
                                                                                                     07248-2105                                                                        .


                                                       _
  ..

                                                                                                                                                                     Date   of Birth                                                  TIN
                      Date of         Birth                                                              TIN

        Verification:
                                                58'9“                                                                                                 Veriﬁcation:                         Sﬁtﬁﬁt
                                                             _>




        1t      Existing Personal Customer‘ Enter the                 RM    Number:                                       _,       __                 tf   Existing Personal Customer, Enter the           RM    Number:


        Date Signed:                                                                                                                                  Date Signed:



 Rev, 0412014              TD   Bank.     NA.                               Instructions for Stora   Team Members: Scan                   and       em"     to   59mm; AMCB       CtF Account         Maimgnam Docs
                       |




CONFI DENTIAL                                                                                                                                                                                                                   TD-ECP-0000571
           a
                     ‘



                         “mm                                                                               BUSINESS ACCOUNT MAINTENANCE
               .

                         Ammu'.        um mun.“ lum'
      REGION:                          Nthelq/Lgpgntggﬂq $153                                              RC         #:   M5446                                ACCOUNT NUMBER:                                     -1571                                            IM

      BANK REPRESENTATIVE: Mﬂgbgﬂsming                                                                                                                              DATE FORM PRINTED:                         12/20/2016

      BUSINESS TYPE:                                             Limited Liability               Company                                                                              ADD'L ACCOUNT‘:
      STATUS:                          Updating Authorized Signer(s)                                                                                                                  ADD'L ACCOUNT":
                                                                                                                                                                                     ‘
                                                                                                                                                                                          Must have the same            titling;   if   not a separate form     must be compteted.
            BUSINESS NAME [MAILING ADDRESS:                                                                                                                 TIN:

          31 Kermit Place                               LLC                                                                                    -0259                                               LEGAL ADDRESS:                   (No    PO Boxes)
           Brooklyn                NY         1121           B                                                                                                                                   31 Kermit Place

                                                                                                                                                                                                 Brooklyn        NY      11218
                                                                                                                                                                                                       BUSINESS PHONE:                     (718) 495-3738




     [2 Updated Business Documentation Obtained                                                                       (ATTACH TO FORM)                      :
                                                                                                                                                                         General BUSiHESS ReSOIUUOF‘

                                                                                                                                               IMPORTANT INFORMATION
                                       Federal law requires                         all   ﬁnancial institutions to obtain, verify and record Information that ldentltles each person                                                                  who opens   an account.                 .




     Ifyou, the undersigned. as authorized representative(s) of the business named above (the “Amountholder") are pemonatiy ilabie tor the Accounthoider's obitgations with respect to :he                                                                                                    2
                                                                                                                                                                                                                                                                                              ’




     account (such as the Accounlhoider’s pr.nclpal(s). owner(s) or guarantor(3)'}. you hereby authorize the Bank to. from time to time, request consumer reports containing reterences
     about you from third part’es‘ such as a consumer Ieporthg agercy, In wmeotlon with opening and maintaining the account. if TD Bank. NA- (the “Bank") deﬁnes or 18 otherwise
     unable to open a deposit account as a result of any information contained In such consumer report(s), the Bank will provide such notice containing data regarding the consumer
     reporting agency as requtred by applicable law.

     This section does not appty to                                       us.   non-resident aliens. Under penalty of perjury. you, the undersigned                                            certify that:

     1.            The number shown on                               this   form   Is   the Accounthoider‘s correct taxpayer identiﬁcation                        number (or the Acoounmolder is waiting [0! a number to be lﬁshed to the AccounthoideI); and
     2.            The Accounthoider Is not subject to backup withholding because:                                                       (a) the        Accounihotder is exempt from backtp withholding. or(b) the Accountholder ins not been notiﬁed by 'JIe
                   Internal Revenue Service (iRS) that the Accounthoider is subject
                                                                                  to backup withholding as a result of a faiture to report all interest 0' dividends. or (D) the IRS has notiﬁed the
          Accountholder that the Accounthotder Is no longer subject to backup withholding; and
     3.   The AcoountholdeI isa U S person ('nciudlng a U S (estdem alien) and
     4    The Forelgn AccountTax Compliance Act (FATCA) code entered on this form (if any) indicating thatthe payee is exempt from FATCA reporting, Is correst.
      Certification Instructions. You must cross out Item 2 above if the Accounthoider has been notified by the IRS that the Accounthotder is currently subject to backup withholdng
      because the Accountholder has fatied to report all inteIest and divldends on the Accounthoider 9 tax return or for any other reason. For reat estate iransactbns, item 2 does not apply
      For mortgage interest paid, acquisition or abandonment of secured proper-y. cancellation of debt. contributions to an individual retirement arrangement (IRA). and generally, payments
     other than interest and dividends, you are not required to sign the Certiﬁcatton, but you must provide the Accounthotder's ODHEd TIN.
            The Internal Revenue Service dues nol require your or tlm Accounthutdar’s cansmt to any provision of thla document other than the codiﬁcation: required to avoid backup wlthholdlng-
     Relationship Consent
     C] By checking thls box and Signing miowt you.
                                                             '        '

                                                                                       authorize the Bank to use the balance from              ,




     to meet the baianca (aquliomm on tho Anmunt‘iuldel's Business Convenience Cheering Plus cr Business i-‘rerm‘e’ Checking account. See Business Deposit Acccunt Aguaemsnt for details
                                                                                                                                                                                                            “(last
                                                                                                                                                      4 digits of account number), your personat chanting aocmnt



     Authorized R6presentative(s)lSIgners:
                                                                                                                                                                                                                                                                                       _|




           L                                                                                                                                                              .1         L                                                                                                 .J

                                                                                         Slgnature                                                                                                                                        Signature

                                                                                BemamIn N Norton                                                                                                                                         Theme Nemon
                                                                                    Printed    Name                                                                                                                                     Pﬂnted    Name
                              .   '_      _    __
                                                                                                                           -8637                                                                     pman 990                                                      -219§             ‘_____
                          Dale of         Birth                                                                                          TIN                                                          Date of   Birth                                                     TIN
                                                                                                                                                                                                                                             Completed
      Veriﬁcation:                                 V" VV¢fiﬁggtigILQompteted                                                                                                          Veriﬁcaglon;                 ___ Vetitication

      If    Existing Personal Customer, Enter the                                         RM   Number:       .
                                                                                                                 ,,        __V                                                        H   Existing Personal Customer, Enter the              RM       Number:


      Date Slgned:                        1012012016                                                                                                                                  Date Signed;          10/20/2016
                                                   ”
       ,-                                                                                                                                                                 ‘t         l'                                                                                                ﬁ




      L                                                                                                                                                                             L


                                                                                   am
                                                                                                                                                                          _l                                                                                                           .1

                                                                                        Signature                                                                                                                                         Signature

    _‘__—WW                               »    H    I   ._       I                                                                                                                                                 _.

                                                                                   Prlnted     Name                                                                                                                                     Prlnted   Name
                                                                                                                                 "   ”
                         Date of Bidh                                                                                                    1%"                                                         Date of    Birth                                                     TIN
     Veﬁfication.‘                                       58‘8“
                                                                                                                                                   >1   _       _   ,,         _     Verification:     _S_eﬂt__m
      If    Existing Persnnat                      Customer. Enth the                     RM   Number:                                                                               I!   Existing Personal     Customer. Enter the          RM   Number:


      Date Signed:                                                                                                                                                                   Date Signed:                                                 >    V,   W
  Rev. 09/2616            t
                              TD       Bank,   NA                                              Instructions [OI Store        Team Members: Scan and                                email to   A992   Int   mags gglF Account Maintenaniejig




CONFIDENTIAL                                                                                                                                                                                                                                                         TD-ECP—0000572
